DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the serrated ends must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir et al. (WO 9633637) in view of Wawiluk et al. (US Pat # 4,980,927) and McDonnell (US Pub # 2006/0200933).
In regards to claims 2 and 9, Vladimir et al. teaches a  method performed by a barber or hair stylist, the method comprising: attaching a neck strip (1) to a person's neck (see Figure 1), the neck strip configured to attract and hold loose hair trimmings; cutting the person's hair, resulting in loose hair trimmings falling onto the neck strip and being attracted to the neck strip (Page 3, Paragraph 6 of translation); and removing the neck strip from the person's neck, thereby removing at least some loose hair trimmings resulting from cutting the person's hair from the person's neck. Id. (“The hair sections 21 can then be removed from the collar 1 after cutting, after the collar 1 has been removed from the neck 3 of the human 5 and the electrostatic charge has also been dissipated.”)
Vladimir et al. does not teach the charged surface is a microfiber material, formed of a respective solvent-free microfiber cloth, where the microfiber cloth is made from synthetic multi-stranded split fibers, positively charged and configured to hold the loose hair in spaces between the split fibers.
However, Wawiluk et al. teaches providing a microfiber (Col 3, Lines 20-25) neck strip (4) for catching loose hairs resulting from a haircut (Col 2, Lines 55-59). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strip of Vladimir et al. to be made of microfiber, as taught by Wawiluk et al. in order to provide a comfortable, absorbent material to prevent protection to a user (Wawiluk et al. Col 4, Lines 44-51).
With regards to the microfiber being split, McDonnell teaches that a microfiber material (Paragraph 0018, which teaches such microfiber to be polyester), formed of a respective solvent-free microfiber cloth, made from synthetic multi-stranded split fibers (Paragraph 0020) that is positively charged and configured to hold caught debris in spaces between the split fibers (Paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the charged material of Vladimir et al. to be the split charged polyester microfiber of McDonnell in order to provide an optimal material for attracting and capturing debris.
Regarding claim 3, Vladimir et al. teaches a cloth is draped over a user, containing the neck strip, but does not teach draping a cloth over the microfiber neck strip after attaching the microfiber neck strip to the person's neck. However, Wawiluk et al. teaches hairdressing covers to be a neck strip, covered by a draping cloth attached to the neck strip (Col 1, Lines 25-31). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strip of Vladimir et al. to be a discrete collar fastened to a drape, as taught by Wawiluk et al. as such are well-known functional equivalent means for providing hairdressing drapes.
Regarding claims 4 and 11, Vladimir et al. teaches disposing of the microfiber neck strip after removing the microfiber neck strip from the person's neck (Page 3, Paragraph 8 which teaches the disposability of the device).
Regarding claims 7-8, Vladimir et al. teaches securing a first end of the microfiber neck strip to a second end of the microfiber neck strip after attaching the microfiber neck strip to the person's neck (Page 3, Paragraph 1 which teaches mechanical snap fasteners).
Regarding claim 10, Vladimir et al. teaches providing the strip, but does not expressly teach a step of separating the strip from a bundle. However, packaging of multiples of a product are a well-known means of selling product to a customer. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of using the strip of Vladimir et al. to include the step of separating it from a bundle of strips, as a matter of user preference in purchasing volume.
Regarding claim 12, Vladimir et al. teaches the strip; but does not teach it has a length of 17-18 inches and a width of 2-3 inches. However, Wawiluk et al. teaches hairdressing covers to be a neck strip, covered by a draping cloth attached to the neck strip (Col 1, Lines 25-31). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strip of Vladimir et al. to be a discrete collar fastened to a drape, as taught by Wawiluk et al. as such are well-known functional equivalent means for providing hairdressing drapes. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strip of Vladimir et al. to be 17inches by 2 inches, as a matter of user preference for optimal sizing (Wawiluk et al. Col 6, Lines 30-35).

Claims 5-6, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wawiluk et al. in view of McDonnell.
	In regards to claim 5,  Wawiluk et al. teaches a microfiber (Col 3, Lines 20-25) neck strip (4) for catching loose hairs resulting from a haircut (Col 2, Lines 55-59). Wawiluk et al. does not teach the neck strip is formed of a respective solvent-free microfiber cloth, made from synthetic multi-stranded split fibers, positively charged and configured to attract and hold loose hair trimmings to spaces created between the split fibers, where the strips are packaged into a plurality of bundles within a box. 
However, McDonnell teaches that a microfiber material (Paragraph 0018, which teaches such microfiber to be polyester), formed of a respective solvent-free microfiber cloth, is made from synthetic multi-stranded split fibers (Paragraph 0020) that is positively charged and configured to hold caught debris in spaces between the split fibers (Paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the charged material of Wawiluk et al. to be the split charged polyester microfiber of McDonnell in order to provide an optimal material for attracting and capturing debris.
	With regards to the packaging of the strips, it further would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strips to be packaged as a plurality of bundles within a box, as a matter of manufacturer preference for optimizing sales and shipping.
	Regarding claim 6, Wawiluk et al. teaches providing a neck strip for use by a barber, but does not teach providing instructions for use of the neck strip to include individual application, use and disposal instructions. However, instructions are well-known in the art to be provided with any commercially available product. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the strip of Wawiluk et al. to contain instructions for use, as such are often required for labeling, and provide guidance to the end user. Regarding the specifics of the instructions, Applicant is noted that the instant claim is drawn to the product of the neck strips, and not the method of use of such strips. As such, the specifics of the instructions are not given patentable weight. See MPEP 211.05: “The first step of the printed matter analysis is the determination that the limitation in question is in fact directed toward printed matter. "Our past cases establish a necessary condition for falling into the category of printed matter: a limitation is printed matter only if it claims the content of information." See In re DiStefano, 808 F.3d 845, 848, 117 USPQ2d 1265, 1267 (Fed. Cir. 2015). "[O]nce it is determined that the limitation is directed to printed matter, [the examiner] must then determine if the matter is functionally or structurally related to the associated physical substrate, and only if the answer is ‘no’ is the printed matter owed no patentable weight." Id. at 850, 117 USPQ2d at 1268… Where a product merely serves as a support for printed matter, no functional relationship exists. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product.”

	In regards to claims 13-15, 17 and 19, Wawiluk et al. teaches a microfiber (Col 3, Lines 20-25) neck strip (4) for catching loose hairs resulting from a haircut (Col 2, Lines 55-59). Wawiluk et al. does not teach the neck strip microfiber is a solvent-free microfiber cloth made from synthetic multi-stranded split fibers, positively charged and configured to attract and hold loose hair trimmings to spaces created between the split fibers; where the neck strip is a part of a kit comprising a plurality of bundles of the strip, and instructions for a barber or a hair stylist to, before cutting a person's hair, attach a microfiber neck strip of the plurality of microfiber neck strips to the person's neck and, after cutting the person's hair, to remove the microfiber neck strip from the person's neck.
However, McDonnell teaches that a microfiber material (Paragraph 0018, which teaches such microfiber to be polyester), formed of a respective solvent-free microfiber cloth, is made from synthetic multi-stranded split fibers (Paragraph 0020) that is positively charged and configured to hold caught debris in spaces between the split fibers (Paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the charged material of Wawiluk et al. to be the split charged polyester microfiber of McDonnell in order to provide an optimal material for attracting and capturing debris.
With regards to the kit, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed to have any of these components available at the same time, e.g. as in a "kit", such as during a haircut. In other words, the individual components of the applicant's kit are already available as prior art; merely combining the components under the rubric of a "kit" does not result in a novel invention, even taken as a whole. It is contemplated that the user can meet the applicant's claimed invention by simply purchasing the aforementioned components (the strips) and placing them in proximity to each other, so as to fall under the rubric of a kit. Here, the novelty of the invention must reside in its whole, i.e. the kit, being greater than the sum of its parts, since the parts or components of the invention area already known in the art. Instructions for use of said components further provide no patentable feature when not related to the structure of the device. In re Ngai, 367 F.3d at 1339 (“in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals and are given no patentable weight”).
Regarding claim 16, Wawiluk et al. teaches at least one of the first end of the microfiber neck strip or the second end of the microfiber neck strip comprises at least one of a pair of adhesive strips to assist in securing the microfiber neck strip around the person's neck (see Figure 4). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wawiluk et al. in view of McDonnell, as applied to claim 13 above, in further view of Polesuk (US Pub # 2002/0074376).
	In regards to claim 18, Wawiluk et al. teaches the strip, but does not teach it comprises serrated edges to detachably secure strips to one another forming a bundle. However, Polesuk teaches providing a roll of material to be dispensed by separating discrete lengths via a serrated edge, resulting in useable lengths of material with serrated edges on each end of each discrete length (Paragraph 0002). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the length of material of the strips of Wawiluk to be provided in a roll, severable with a serrated edge, as taught by Polesuk, in order to allow the user to create lengths as needed for the individual sizes of each user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772